DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance is that the claims recite the limitations 
“a provenance subgraph retriever configured to: receive a selected datum, and retrieve a provenance subgraph for the selected datum by recursively identifying each activity record in the provenance graph associated with the selected datum and each activity record in the provenance subgraph of any input datum of an activity record associated with the selected datum; 
a confidence propagator configured to: receive a trust parameter comprising at least one activity attribute, and apply the trust parameter to the provenance subgraph by augmenting at least one applicable activity record of the provenance subgraph with a trust modifier based on the trust parameter, wherein the trust parameter is used to logically falsify a part of the provenance subgraph, the part of the provenance subgraph comprising at least one initial node and nodes downstream from the at least one initial node; and 

The closest prior art references are Fonseca (U.S Pub # 20120327087), Kozloski (U.S Pub # 20160283849) and Battestini (U.S Pub # 20110125770) that disclose a provenance analysis system. The references fail however to specifically teach and or suggest the specific features as highlighted above.

Conclusion
                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
                                                                                                                                                                                             /MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166